Citation Nr: 0020385	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-03 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her sister



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from April 1942 to 
September 1944, died in September 1996.  The appellant has 
been recognized as the veteran's surviving spouse.

This appeal stems from an October 1996 rating decision of the 
RO that denied entitlement to service connection for the 
cause of the veteran's death.  The appellant submitted 
additional evidence in July 1997 and requested 
reconsideration of her claim at that time.  In a September 
1997 rating decision the RO held that no new and material 
evidence had been presented to reopen the previously denied 
claim.  The appellant then expressed disagreement with that 
latter decision.  In the subsequent statement(s) of the case, 
however, the claim was handled without regard to whether such 
new and material evidence had been presented.  The Board of 
Veterans' Appeals (Board) finds that no new and material 
evidence is necessary to "reopen" this claim since the 
appellant essentially expressed disagreement in July 1997--
within one year of the first denial--thus preventing the 
October 1996 decision from becoming final.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 20.201 (1999).

The RO, however, in a January 2000 supplemental statement of 
the case, held that the claim was not well grounded.  It thus 
apparently did not weigh the more recently submitted 
evidence, but simply held the claim to be implausible.  To 
afford the appellant due process, since the Board finds that 
the claim is well grounded, a REMAND is necessary for the RO 
to consider all of the evidence on the merits prior to 
appellate review.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, because the claim is well grounded, as discussed 
infra, additional evidence must be obtained pursuant to the 
duty to assist.  38 U.S.C.A. § 5107.


FINDING OF FACT

The amended death certificate lists one of the veteran's 
service-connected disabilities, posttraumatic stress 
disorder, as an underlying cause of death; private medical 
statements indicate that it is possible his posttraumatic 
stress disorder contributed to his death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held, under 
38 U.S.C. § 5107(a), that VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 
(1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
generally presumed to be true and is not subject to weighing.  
King v. Brown, 5 Vet.App. 19, 21 (1993).  For service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

At the time of his death, the veteran was service-connected 
for bilateral hearing loss, mixed type, evaluated as 100-
percent disabling; posttraumatic stress disorder, evaluated 
as 30-percent disabling; tinnitus, evaluated as 10-percent 
disabling; and otitis media, evaluated as being 
noncompensable.  The veteran's 100-percent evaluation had 
only been in effect from May 1994.

The original death certificate reveals that the veteran died 
in September 1996.  The immediate cause of death is listed as 
cardiovascular collapse.  This condition was due to or as a 
likely consequence of a brain tumor.

In January 1999, however, the RO received an amended death 
certificate.  Therein, the private physician who had signed 
the original death certificate, added two conditions said to 
have led to the immediate cause, i.e. underlying causes: 
heart block and posttraumatic stress "disease".

This private physician also submitted an April 1999 letter to 
the RO in which he indicated that posttraumatic stress 
disorder could have been a contributing factor in the 
veteran's death.

Based upon the foregoing, the Board must conclude that this 
claim is well grounded.  38 U.S.C.A. § 5107; Epps, supra.  
The appellant has submitted evidence that a service-connected 
disability, posttraumatic stress disorder, could have 
contributed to the veteran's death.  Although the appellant's 
sister, purportedly a registered nurse, has submitted 
substantial amounts of data and testimony, the Board need not 
determine whether such evidence is sufficient to well ground 
the claim in light of the other medical evidence of record.  
Compare Black v. Brown, 10 Vet. App. 279 (1997) (where the 
assertions of the claimant's spouse, medically trained as a 
nurse, did not well ground a service-connection claim where 
she had no special knowledge regarding the area of medicine 
in question and did not participate in his treatment).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In particular, the claims file does not appear to contain all 
of the relevant records of William J. Wagner, M.D., or those 
from the VA Community-Based Clinic in Victoria, Texas that 
pertain to the veteran.  During the May 2000 hearing before 
the Board, the appellant's sister also alluded to other 
"private physicians" who may have treated the veteran for 
his service-connected disabilities.

1.  The appellant should be requested to 
provide the names, addresses, and 
approximate dates of treatment of any VA 
and non-VA health care providers who 
treated the veteran for any of the 
disabilities she has asserted are 
implicated in his death.  After securing 
any necessary releases, the RO should 
obtain these records, including those 
from William J. Wagner, M.D., and from 
the VA Community-Based Clinic in 
Victoria, Texas, and associate such 
records with the claims file.

2.  The RO should then readjudicate the 
appellant's claim, and should consider 
the Marso v. West, 13 Vet. App. 260 
(1999), line of cases as may be 
appropriate with respect to the 
38 U.S.C.A. § 1318 portion of this claim.  
If the claim remains denied, she and her 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals




 


